Exhibit Execution Copy Membership Interest Purchase Agreement This Membership Interest Purchase Agreement (this “Agreement”) is made and entered into as of May 7, 2009 by and between Synopsys, Inc., a Delaware corporation (“Buyer”) and MIPS Technologies, Inc., a Delaware corporation (“Seller”). Recitals A.Seller owns all of the issued and outstanding membership interests in MIPS Technologies Holding LLC, a Delaware limited liability company (the “Company”). B.Buyer desires to purchase from Seller, and Seller desires to sell to Purchaser, all of the issued and outstanding membership interests of the Company, all upon the terms and conditions set forth in this Agreement. C.The board of directors of Seller has determined that the transactions contemplated by this Agreement (collectively, the “Transaction”) are in the best interests of Seller and its stockholders and have approved this Agreement, the Ancillary Agreements and the Transaction. D.Buyer and Seller desire to make certain representations, warranties, covenants and agreements in connection with the Transaction and to prescribe various conditions to the Transaction. Now, Therefore, in consideration of the foregoing and the mutual promises, covenants and conditions contained herein, the parties hereby agree as follows: ARTICLE 1 Certain Definitions As used in this Agreement, the following terms shall have the meanings set forth below. “3/31/09 Financial Statements” shall have the meaning set forth in the definition of “Company Financial Statements.” “AAA” shall have the meaning set forth in Section “Affiliate” means, with respect to a specified Person, any other Person that directly or indirectly controls, is controlled by, or is under common control with, such specified Person. “Allocation” shall have the meaning set forth in Section “Alternate Property” shall have the meaning set forth in Section 5.7(f). “Ancillary Agreements” means, collectively, the Second Addendum, the License Agreement, the SVB Amendment No. 2, and all other agreements, documents and certificates required to be executed pursuant to this Agreement and/or to effect the Transaction. “Anti-Bribery Laws”means the United States Foreign Corrupt Practices Act or any other similar laws, statue, rule or regulation of any country, including, without limitation, any anti bribery and related prohibitions implemented under the Organization for Economic Cooperation and Development Convention on Combating Bribery of Foreign Public Officials in International Business Transactions, the Organization of American States Inter-American Convention Against Corruption, Council of Europe Criminal Law Convention on Corruption, the United Nations Convention Against Corruption, the African Union Convention on Preventing and Combating Corruption, applicable to the Company or any of its Subsidiaries. “Applicable Law” means with respect to any Person, any foreign, national, federal, state, local, municipal or other law, statute, constitution, resolution, ordinance, code, permit, rule, regulation, ruling or requirement issued, enacted, adopted, promulgated, implemented or otherwise put into effect by or under the authority of any Governmental Authority and any orders, writs, injunctions, awards, judgments and decrees applicable to such Person or its subsidiaries, their business or any of their respective assets or properties. “Balance Sheet Date” shall have the meaning set forth in the definition of Company Financial Statements. “Basket Amount” shall have the meaning set forth in Section 7.3(c). “BCP Agreement” means that certain Contrato de Locacao Financeira Imobiliario #450001065 dated November 5, 2004, by and between MIPSABG Chipidea, Limitada and Banco Comercial Portugues, S.A, as amended on May 4, 2007, July 26, 2007 and November 30, “BCP Lease Amendment” means that certain amendment to the BCP Agreement in form attached hereto as Exhibit C. “Business” means the business of Seller, operating through the Company and its Subsidiaries, known as the Analog Business Group of Seller, as presently conducted. 2 “Business Day” means each day that is not a Saturday, Sunday or other day on which banking institutions located in San Francisco, California are authorized or obligated by law or executive order to close. “Claim” shall have the meaning set forth in Section “Claims Period” shall have the meaning set forth in Section 7.4(b). “Closing” shall have the meaning set forth in Section “Closing Balance Sheet” shall have the meaning set forth in the definition of “Company Financial Statements.” “Closing Date” shall have the meaning set forth in Section “Code” means the Internal
